Veterans training; res judicata. — Plaintiff seeks to recover $72,201.03 plus interest, costs and disbursements allegedly due him by reason of a Certificate of Indebtedness dated March 9, 1962 issued to him by the Comptroller General of the United States. Plaintiff was doing business as Berk Trade School in New York City and alleges that he entered into service contracts with the Government during the period commencing in 1948 and ending in 1960, to provide instructions to veterans entitled to vocational rehabilitation training pursuant to “The G.I. Bill” (Servicemen’s Readjustment Act of 1944). Defendant moved for summary judgment on the ground that the claim is barred by the statute of limitations, 28 U.S.C. § 2501, and subsequently on the additional ground of res judicata in that the parties were involved in litigation concerning the same subject matter as the present case in the District Court for the Eastern District of New York. Upon consideration of the motion, together with the response in opposition thereto, and without oral argument, the court concluded that plaintiff’s claim has already been satisfied as a result of the judgment of the said district court in United States of America v. Irving A. Berk d/b/a Berk Trade School, No. 63-C-960 (decided July 19, 1968). Defend*794ant’s motion for summary judgment was granted and tire court ordered plaintiff’s petition dismissed on October 4,1968.